Citation Nr: 0948994	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-32 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for a dental condition 
for purposes of obtaining VA dental treatment.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
a dental condition.  In May 2009, the Board remanded this 
matter in order to satisfy VA's duty to notify under 
38 U.S.C.A. § 5103.


FINDING OF FACT

It is not shown that the Veteran has a dental disability for 
which compensation is payable; he does not meet the legal 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment; and there is no 
indication of a current dental disability that is a residual 
of a combat wound or other trauma in service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a dental disability for 
treatment purposes.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, 17.120, 17.160, 17.161 (2009).

2.  Service connection for a dental disability for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1110, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
However, the United States Supreme Court (Supreme Court) has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2004, November 2007, 
and May 2009 that fully addressed the notice elements.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board also notes that the RO 
sent the Veteran a letter in March 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.

The Board notes that the Veteran was not scheduled for a VA 
examination to determine whether he has a dental condition 
that that may be related to service.  Pursuant to 38 C.F.R. § 
3.159(c)(4), VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post- 
service treatment for a condition or other possible 
association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  However, in this matter where there is no 
competent evidence suggesting that the Veteran has a dental 
disability for which compensation is payable or that he has a 
current dental disability that is a residual of a combat 
wound or other trauma in service, a medical nexus opinion is 
not warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512, 516 (2004).  Thus, a VA 
examination is not necessary or essential in order for the 
Board to adjudicate this appeal.  38 C.F.R. § 17.160 
(examination may be authorized for those requiring 
examination to determine whether a dental disability is 
service connected).

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA treatment records from Poplar Bluff VAMC.  
The Veteran reported that he received treatment for his 
dental problems from the Poplar Bluff VAMC from 1972 to 1973, 
and requested that those records be considered.   In the 
October 2007 remand, the Board directed the AMC to request 
the Veteran's dental records from the Poplar Bluff VAMC.  The 
record reflects that in September 2008, the AMC received 
dental treatment records for the Veteran from the Poplar 
Bluff VAMC, however, only dental records from 2007 were 
available.  As noted above, a VA examination was not 
scheduled and is not necessary in order to adjudicate this 
claim.  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter again for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) showed that on his pre-
induction dental examination in March 1969 a finding of 
"acceptable" was noted.  On his enlistment dental 
examination in July 1969, the Veteran was found to have 
absence of teeth number 1, 8, 9, 10, 19, and 30.  He was 
noted to have mild gingivitis, soft debris, and calculus at 
teeth number 3 and 25.  In November 1969 he underwent 
treatment for cavities or carious teeth - including #7, #11, 
#13, #14, #18, #20, #29, and #31.  Later, in 1970, he 
underwent treatment for caries of teeth numbers 5 and 20 (in 
July); numbers 3, 20, and 21 (in August); numbers 13 and 15 
(in September); and number 6 (in October).  On his separation 
dental examination in June 1971, teeth number 1, 8, 9, 10, 
19, and 30 were found to be absent, and teeth number 14, 18, 
and 31.  He underwent  a type 3 dental examination and dental 
classification was 2.  No additional missing teeth were noted 
on separation examination.

In his claim for service connection received in June 2004, 
the Veteran reported that all his teeth were "fixed up" 
when he went on active duty; however, the Army decided to 
remove his permanent fillings and replace them with temporary 
fillings which reportedly caused severe dental damage.  He 
indicated he received some treatment when he got out of 
service, but the damage had been done.  

At the RO hearing held before the Decision Review Officer in 
December 2005, the Veteran testified that when he went for 
basic training and AIT he was sent to a dentist who 
reportedly put in temporary filings in the Veteran's teeth.  
He claimed that the doctor took out the fillings that were in 
place, and then put temporary filings in.  He claimed that in 
Vietnam he had these fillings fixed.  

VA treatment records show that in April 2007 the Veteran was 
reported to be missing teeth numbers 3, 8, 9, 10, 13, 14, 17, 
19, 20, 30, and 32.  His existing dental restorations 
consisted of a lower partial denture, three bridge abutments, 
and three pontics.  The diagnosis was worn and ill-fitting 
lower partial replacement that was 34 years old.  He was to 
be provided a mandibular partial denture.  

III. Analysis

The Veteran contends that his current dental condition was a 
result of dental treatment he received during service. He 
does not contend that he suffered a dental injury during 
service, nor does he contend that his condition was caused by 
loss of substance of body of maxilla or mandible, either 
trauma-induced or otherwise.

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712; 38 
C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Under 38 U.S.C.A. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal diseases are to be considered service-connected 
only for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Generally, as noted 
above, replaceable missing teeth will be considered service-
connected solely for purposes of determining entitlement to 
dental examinations or outpatient dental treatment under the 
provisions of Chapter 17, Title 38, United States Code.  See 
also 38 C.F.R. § 3.381. In other words, in general, 
replaceable missing teeth are not considered a disability for 
purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2009), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity"), missing teeth may be compensable for 
disability rating purposes, but the Note immediately 
following Diagnostic Code criteria states that "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling."  38 C.F.R. § 4.150, Diagnostic Code 
9913.


Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  He has not submitted any competent (medical) 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  Rather, the current VA 
treatment records show that he was found to have a worn and 
ill-fitting lower partial replacement that was 34 years old 
(which would place the time that he received the replacement 
in 1973 - two years after his separation from service), and 
that he was to be fitted for a new mandibular partial 
denture.  Moreover, there is no service dental record that 
indicates the veteran received treatment for an injury to his 
mouth during service, nor is there any other medical record 
that indicates the veteran suffered a mouth injury resulting 
in injury to his teeth during service.  The Board finds that 
service trauma to the mouth has not been demonstrated by the 
contemporaneous medical evidence.

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of compensation for any 
current dental condition.  His current dental condition does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.

Likewise, the Board finds that there is no basis for the 
grant of service connection for a dental condition for VA 
outpatient dental treatment purposes.  The regulations 
provide classes of eligibility for VA outpatient dental 
treatment, defining the circumstances under which treatment 
may be authorized.  38 C.F.R. § 17.161.  The Veteran has not 
met the requirements for eligibility for outpatient treatment 
as outlined in any of the classes.

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma are eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(a)(1)(c); 38 C.F.R. § 
17.161(c).  The significance of a finding a dental condition 
is due to trauma in service is that a veteran will be 
eligible for VA outpatient dental treatment without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. §17.161(c).  For the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997); 62 Fed. Reg. 15,566 (1997).

The regulations are intended to cover dental trauma involving 
external, sudden-force injury, such as a combat wound to the 
teeth and jaw.  Accordingly, "service trauma" does not 
include the veteran's contention that he was given temporary 
filings in service to replace his permanent filings.  STRs 
show that he underwent treatment for several cavities in 
service.  No chronic disability is shown to have arisen from 
such procedure.  The service treatment records are silent for 
any treatment necessitated by in-service combat wounds or 
other dental trauma.  Accordingly, service connection for a 
dental disability on the basis that such is due to dental 
trauma must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of evidence is 
against the claim, that doctrine is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a dental condition, for compensation 
purposes and for VA outpatient dental treatment purposes, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


